Exhibit 10.1
Execution Version
ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption Agreement (this “Agreement”) is made
effective as of April 30, 2010 (the “Effective Date”), between EFS Haynesville,
LLC, a Delaware limited liability company (“Assignor”), and Regency Haynesville
Intrastate Gas LLC, a Delaware limited liability company (“Assignee”). Assignor
and Assignee are referred to in this Agreement individually as a “Party” and
collectively as the “Parties”.
RECITALS
     WHEREAS, each of Assignor and Assignee are general partners of RIGS
Haynesville Partnership Co., a Delaware general partnership (the “Partnership”),
and are parties to that certain Second Amended and Restated General Partnership
Agreement of the Partnership dated as of December 18, 2009, as amended (the
“Partnership Agreement”); and
     WHEREAS, Assignor desires to sell and transfer to Assignee, and Assignee
desires to purchase from Assignor, 76,989 GP Units owned by Assignor (such
76,989 GP Units, the “Purchased Units”) in accordance with the terms and
conditions of this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

1.   Defined Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings given to such terms in the Partnership Agreement.

2.   Assignment. Assignor hereby transfers, assigns, conveys and delivers to
Assignee, effective as of the time Assignor actually receives the Purchase Price
in accordance with Section 4 below, all of Assignor’s right, title and interest
in and to the Purchased Units. After taking into account such assignment of the
Purchased Units to Assignee, Assignor retains and owns 151 GP Units (the
“Retained Units”).

3.   Assumption. Assignee hereby agrees to assume and fully perform (and
protect, defend and indemnify Assignor from and against) all obligations and
liabilities arising out of or related to the Purchased Units under the
Partnership Agreement on and after the Effective Date.

4.   Purchase Price. Simultaneously with the execution and delivery of this
Agreement, Assignee shall pay to Assignor an amount equal to $92,086,857 (the
“Purchase Price”) in exchange for the Purchased Units. The Purchase Price shall
be paid to Assignor in immediately available funds by check or pursuant to the
wire instructions set forth on Exhibit A attached hereto.

5.   GP Unit Certificates. Promptly following the execution and delivery of this
Agreement and Assignor’s receipt of the Purchase Price in accordance with
Section 4, each Party shall instruct the Partnership to (a) issue to Assignee a
GP Unit certificate evidencing Assignee as the holder of the Purchased Units and
(b) issue to Assignor a new GP Unit certificate evidencing Assignor as the
holder of the Retained Units. Assignor agrees to surrender to the Partnership
the GP Unit certificate it currently holds against delivery to

 



--------------------------------------------------------------------------------



 



    Assignor of a GP Unit certificate (issued to and in the name of Assignor and
representing the Retained Units) properly executed and delivered by the
Partnership.

6.   Representations and Warranties.

  (a)   Representations and Warranties of Each Party. Each Party hereby
represents and warrants to other Party as follows as of the Effective Date:

  (i)   Organization; Existence and Good Standing. Such Party is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite power and authority to
own, lease and operate the properties and assets it currently owns, leases and
operates and to carry on its business as such business is currently conducted.  
  (ii)   Authority; Enforceability. Such Party has the full limited liability
company power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement by such Party and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by such Party and no
other limited liability company proceedings on the part of such Party are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement is duly executed and delivered by such Party
and, assuming the due authorization, execution and delivery by the other Party,
this Agreement is the valid and binding agreement of such Party, and is
enforceable against such Party in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
    (iii)   No Violation; Consents and Approvals. The execution, delivery and
performance of this Agreement by such Party and the consummation by such Party
of the transactions contemplated hereby do not (A) conflict with or violate any
organizational document of such Party; (B) constitute a default (or an event
that with notice or lapse of time or both would give rise to a default) under,
or give rise to any right of termination, cancellation, amendment or
acceleration (with or without notice, lapse of time or both) under any of the
terms, conditions or provisions of any contract, note, bond, mortgage,
indenture, license, agreement or other instrument or obligation to which such
Party is a party or by which any of its assets is bound, except to the extent
that such default, termination, amendment, acceleration or cancellation right
would not reasonably be expected to have a material adverse effect on the
ability of such Party to perform its obligations under this Agreement; or
(iii) violate or breach any

2



--------------------------------------------------------------------------------



 



      Law applicable to such Party. No declaration, filing or registration with,
or notice to, or authorization, consent or approval of, any Governmental
Authority is necessary for the consummation by such Party of the transactions
contemplated by this Agreement.     (iv)   HSR. Such Party is not required to
make any filing under the HSR Act in connection with the transactions
contemplated by this Agreement.

  (b)   Additional Representations and Warranties of Assignor. Assignor hereby
represents and warrants to Assignee that, as of immediately prior to the
execution and delivery of this Agreement, (i) Assignor owned the Purchased
Units, free and clear of any liens or encumbrances arising by, through or under
Assignor but not otherwise, except (A) any liens or encumbrances imposed or
created under the Partnership Agreement and (B) any restrictions under any
applicable Law (including any applicable securities Law), and (ii) except as set
forth in the Partnership Agreement, Assignor is not party to any (A) option,
warrant, purchase right or other contract or commitment (other than this
Agreement) that would require Assignor to sell, transfer or otherwise dispose of
the Purchased Units, or (B) any voting trust, proxy or other agreement or
understanding with respect to the voting of the Purchased Units.     (c)  
Additional Representations and Warranties of Assignee. Without limiting the
generality of any other representation or warranty of Assignee set forth in this
Agreement, Assignee hereby represents and warrants to Assignor that (i) this
Agreement and the transactions contemplated hereby have been duly and validly
approved by the conflicts committee (composed of independent directors) of
Regency Energy Partners LP, and (ii) Assignee is capable of fully evaluating
(including as a result of an affiliate of Assignee serving as operator of the
Partnership’s business and assets) and Assignee has fully evaluated the
business, assets, operations and liabilities of the Partnership in connection
with Assignee’s election to purchase the Purchased Units hereunder and Assignee
has not in any respect relied on Assignor, directly or indirectly, in connection
with such evaluation and election by Assignee.

7.   Disclaimer of Additional Representations and Warranties. NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ASSIGNEE ACKNOWLEDGES AND AGREES
THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF ASSIGNOR SET FORTH IN
SECTION 6, (a) ASSIGNEE IS ACQUIRING THE PURCHASED UNITS “AS IS, WHERE IS, WITH
ALL FAULTS” AND (b) ASSIGNOR EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE
OR QUALITY OF THE PURCHASED UNITS AND THE ASSETS OR THE PROSPECTS (FINANCIAL OR
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE PARTNERSHIP.

3



--------------------------------------------------------------------------------



 



8.   Partnership Agreement Matters.

  (a)   To the extent required under the Partnership Agreement, Assignee hereby
agrees to execute and deliver to Assignor an Adoption Agreement promptly upon
request by Assignor or the Partnership.     (b)   Each Party hereby acknowledges
and agrees that the Partnership, with the approval of the Management Committee,
has waived the requirement set forth in Section 6(b) of Exhibit D of the
Partnership Agreement with respect to the transfer of the Purchased Units
pursuant to this Agreement.     (c)   Promptly following the execution and
delivery of this Agreement, the Parties shall cause the Management Committee to
amend Schedule 1 to the Partnership Agreement to reflect the transfer of the
Purchased Units to Assignee pursuant to this Agreement and the retention by
Assignor of the Retained Units.     (d)   After the Effective Date, from or with
respect to the proceeds of any distributions received or receivable by Assignee
from the Partnership pursuant to Section 6.1 of the Partnership Agreement,
Assignee shall promptly pay (or shall cause the Partnership to distribute) to
Assignor the portion of such distributions attributable to the Purchased Units
until Assignor has received hereunder an aggregate amount equal to Assignee’s
pro-rata share of the Available Cash attributable to the Purchased Units as of
the end of the calendar quarter which includes the Effective Date (which
pro-rata share shall be based on the ratio of (i) the total number of days
commencing on the first date of such calendar quarter and ending on the
Effective Date to (ii) the total number of days in such calendar quarter);
provided, that for such purposes Available Cash shall be determined by reference
to the lesser of (x) the reserves proposed by Assignee and Assignor in good
faith to the Management Committee in the determination of Available Cash as of
the end of such calendar quarter, or (y) the reserves determined by the
Management Committee to be applicable in the determination of Available Cash as
of the end of such calendar quarter.

9.   Miscellaneous.

  (a)   Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.     (b)   No Third Party Rights. The provisions of
this Agreement are intended to bind the Parties as to each other and are not
intended to and do not create rights in any other Person or confer upon any
other Person any benefits, rights or remedies and no Person is or is intended to
be a third party beneficiary of any of the provisions of this Agreement.     (c)
  Applicable Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE, EXCLUDING ANY CONFLICT-OF-LAWS
RULE OR

4



--------------------------------------------------------------------------------



 



      PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS
AGREEMENT TO THE LAW OF ANOTHER JURISDICTION. A PARTY MAY BRING AN ACTION
ARISING UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN A FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION IN WILMINGTON, DELAWARE. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON-CONVENIENCE, WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF SUCH ACTION OR PROCEEDING IN ANY
SUCH RESPECTIVE JURISDICTION.     (d)   Severability. If any provision of this
Agreement or the application of any such provision to any Person or circumstance
shall be declared by any court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any respect, all other provisions of this Agreement, or
the application of such provision to Persons or circumstances other than those
as to which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and will in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is invalid, illegal, void or
unenforceable, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible.     (e)   Amendment or Modification. This Agreement
may be amended, modified or supplemented from time to time only by a written
agreement executed by both Parties.     (f)   Assignment. No Party shall have
the right to assign its obligations under this Agreement without the prior
written consent of the other Party.     (g)   Counterparts. This Agreement may
be executed in any number of counterparts with the same effect as if both
Parties had signed the same document. All counterparts shall be construed
together and shall constitute one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile or other electronically
transmitted counterparts bearing the signature of a Party shall be equally as
effective as delivery of a manually executed counterpart by such Party.     (h)
  No Recourse. For the avoidance of doubt, the provisions of this Agreement
shall not give rise to any right of recourse against any directors, members,
managers, stockholders, owners, officers, partners, employees, agents,
consultants, attorneys or representatives of any Party.

5



--------------------------------------------------------------------------------



 



  (i)   Entire Agreement; Supersedure. This Agreement supersedes all previous
understandings or agreements between the Parties, whether oral or written, with
respect to the subject matter hereof other than the Partnership Agreement. This
Agreement contains the entire understanding of the Parties with respect to the
subject matter hereof. No understanding, representation, promise or agreement,
whether oral or written, is intended to be or shall be included in or form part
of this Agreement unless it is contained in a written amendment hereto executed
by the Parties after the Effective Date.     (j)   Further Assurances. In
connection with this Agreement and the transactions contemplated hereby, each
Party shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.     (k)  
Reliance on Counsel. Each Party agrees that it has been represented by
independent counsel of its choice during the negotiation and execution of this
Agreement, and that it has executed the same upon the advice of such independent
counsel. Each Party and its counsel cooperated in the drafting and preparation
of this Agreement and the documents referred to herein, and any and all drafts
relating thereto shall be deemed the work product of the Parties and may not be
construed against any Party by reason of its preparation. Therefore, the Parties
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the Party drafting such agreement or document.     (l)   Headings;
References; Interpretation. In this Agreement, unless a clear contrary intention
appears (i) the singular includes the plural and vice versa; (ii) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (iii) reference to any agreement (including this Agreement), document
or instrument means such agreement, document, or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of this Agreement; (iv) reference to any Section
means such Section of this Agreement; (v) “hereunder”, “hereof”, “hereto” and
words of similar import are references to this Agreement as a whole and not to
any particular provision hereof; (vi) the word “or” is not exclusive, and the
word “including” (in its various forms) means including without limitation and
(vii) all references to money refer to the lawful currency of the United States.
Section titles and headings in this Agreement are inserted for convenience of
reference only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have caused this Agreement to be
duly executed as of the Effective Date.
ASSIGNOR:
EFS HAYNESVILLE, LLC
By: EFS Equity Holdings, LLC, its Managing Member
By: Aircraft Services Corporation, its Managing Member
By: /s/ Mark T. Mellana

Name: Mark T. Mellana
Title: Vice President
ASSIGNEE:
REGENCY HAYNESVILLE INTRASTATE GAS LLC
By: Regency Gas Services LP, its sole member
By: Regency OLP GP LLC, its general partner
By: /s/ Byron R. Kelley

Name: Byron R. Kelley
Title: Chairman, President and Chief Executive Officer

 